Name: Council Regulation (EEC) No 3704/89 of 27 November 1989 totally or partially suspending the duties applicable to certain products falling within Chapters 1 to 24 of the combined nomenclature and originating in Malta (1990)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 366 /24 Official Journal of the European Communities 15 . 12 . 89 COUNCIL REGULATION (EEC) No 3704/89 of 27 November 1989 totally or partially suspending the duties applicable to certain products falling within Chapters 1 to 24 of the combined nomenclature and originating in Malta ( 1990) Within the context of these tariff suspensions the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Protocol to the Association Agreement between the European Economic Community and Malta consequent on the accession of Spain and Portugal . However, the Portuguese Republic will defer application of the preferential system until 31 December 1990 for the products covered by Regulation (EEC) No 1035/72 (order Nos 16.0027, 16.0029 and 16.0039 ). 2 . For the purposes of applying this Regulation, the rules of origin shall be those in force at the time for the implementation of the Agreement establishing an Association between the European Economic Community and Malta . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3033 / 80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ( ] ), and in particular Article 12 thereof, Having regard to the proposal from the Commission, Whereas , pursuant to Annex I to the Agreement establishing anAssociation between the European Economic Community and Malta ( 2 ), the Community must partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it would also be appropriate provisionally to adjust or supplement certain of the tariff benefits provided for in the said Annex; whereas , in respect of products listed in the Annex to this Regulation and originating in Malta , the Community should accordingly suspend the fixed component of the charge applicable to goods covered by Regulation (EEC) No 3033 / 80 and the customs duty applicable to other goods at the levels indicated for each product from 1 January to 31 December 1990 ; Whereas in the context of the said tariff suspensions , the Kingdom of Spain and the Portuguese Republic will apply customs duties calculated in accordance with the said Protocol to the Agreement establishing an Association between the European Economic Community and Malta consequent on the accession of theKingdom ofSpain and the Portuguese Republic to the Community ( 3 ); whereas , however , the products relating to Regulation (EEC) No 1035 /72 ( 3 ) (order Nos 16.0027 , 16.0029 and 16.0039 ) the Portuguese Republic will defer application of the preferential system until 31 December 1990 . Article 2 Where products benefiting from the arrangements , provided for in Article 1 are imported into the Community in such quantities or at such prices that they cause or threaten to cause material injury to Community producers of like or directly competing products , the duties applicable may be partially or totally reimposed on the products concerned, Such measures may be taken also in the event of material injury or threat ofmaterial injury limited to one region of the Community . Article 3 1 . In order to implement Article 2 the Commission may adopt a Regulation reimposing customs duties for a given period . 2 . Where a Member State asks the Commission to adopt such a Regulation, the Commission shall reach its decision within a maximum of 10 working days from the day on which it receives the request and shall inform the Member States of the action taken. 3 . Any Member State may refer the measure taken by the Commission to the Council within 10 working days of notification . The fact that the matter is referred to the Council shall not cause the measure to be suspended . The Council shall meet immediately. It may, acting on a qualified majority , amend or rescind the measure in question . HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1990 products listed in the Annex and originating in Malta shall be imported into the Community at the rates ofduty indicated in theAnnex for each product. (') OJ No L 323 , 29 . 11 . 1980 , p. 1 . ( 2 ) OJN0L6I , 14.3 . 1971 , p. 3 . Article 4 This Regulation shall enter into force on the 1 January 1990 . ( 3 ) OJ No L 81 , 23 . 3 . 1989 , p . 11 . (") OJ No L 118 , 20. 5 . 1972, p . 1 . 15 . 12 . 89 Official Journal of the European Communities No L 366/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 November 1989 . For the Council The President R. DUMAS No L 366 /26 Official Journal of the European Communities 15 . 12 . 89 ANNEX (a Order No CN code (') Description Rate of duty 16.0003 0208 90 10 Other meat and edible meat offal , fresh , chilled or frozen:   Of domestic pigeons 5% 16.0005 0208 10 90 ex 0208 90 30   Of furred game free 16.0007 0208 20 00  Frogs' legs free 16.0009 0208 90 90  Other free 16.0011 0409 Natural honey 25% 16.0023 ex 0603 90 00 Other cut flowers , not further prepared than dried 7% 16.0025 ex 0603 90 00 Cut flowers , dyed , bleached , impregnated or otherwise prepared 15% 16.0027 0706 90 30 Horse-radish (Cochlearia armoracia) 13% 16.0029 ex 0709 90 90 Okra free 16.0031 ex 0710 80 90 Okra 13% 16.0033 ex 0711 90 70 Okra free 16.0035 e* 0712 90 90 Horse-radish (Cochlearia armoracia) free 16.0037 ex 0712 90 90 Okra 7% 16.0039 0810 20 90 0810 30 90 0810 40 90 ex 0810 90 80 Other berries 5% 16.0041 1519 13 00 1519 19 00 1519 20 00 Tall oil fatty acids Other Acid oils from refining free 16.0043 1602 20 10 Other prepared or preserved meat , meat offal or blood:  Goose or duck Jiver 14% 16.0045 ex 1602 90 31 Game [ 8% 16.0047 ex 1602 90 31 Rabbit 14% 16.0049 ex 1602 50 90 Prepared or preserved bovine tongue l 17% 16.0051 ex 1602 90 71 ex 1602 90 79 Other , of sheep 18% 16.0053 ex 1602 90 71 ex 1602 90 79 Other , of goats 16% ( a )= Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the designation of the products is to be considered as having no more than an indicative value , the preferential scheme being determined , within the context of this Annex , by the application of the CN code . Where ex CN code positions are indicated , the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (') The Taric codes appear on pages 4 and 5 of this Annex. 15 . 12 . 89 Official Journal of the European Communities No L 366/ 27 Order No CN code Description Rate of duty 16.0055 1602 90 99 Other 16% 16.0056 1605 90 90 Other 16% 16.0057 2003 20 00 Truffles 14% 16.0059 ex 2004 90 99 2005 60 00 Asparagus 20% 16.0061 ex 2004 90 30 2005 30 00 Sauerkraut 15% 16.0063 ex 2004 90 30 2005 90 30 Capers 12% 16.0065 ex 2004 90 99 ex 2005 90 90 Other :  Moringa oleifera (drumsticks) free 16.0067 ex 2009 80 39 Date juice free 16.0069 ex 2009 80 39 Fruit falling within codes 0801 , 0803 , 0804 (except dates and figs), 0807 20 00 , 0810 40 10, 0810 40 50 , 0810 30 90 , 0810 20 90 , 0810 40 90 , 0810 90 10 and 0810 90 90 8% 16.0071 ex 2009 80 32 ex 2009 80 34 ex 2009 90 21 Other fruit falling within codes 0801 , 0803 , 0804 (excluding figs and pineapples), 0807 20 00, 0810 30 90 , 0810 20 90 , 0810 40 10 , 0810 40 50 , 0810 40 90 , 0810 90 10 and 0810 90 90 Mixtures of juices of a value not exceeding ECU 30 per 100 kg net weight:  Fruit falling within codes 0801 , 0803 , 0804 (excluding figs and pineapples), 0807 20 00 , 0810 20 90, 0810 30 90 , 0810 40 10 , 0810 40 50 , 0810 40 90 , 0810 90 10 and 0810 90 90 8% + AGR 16.0073 2009 20 91 2009 20 99 Grapefruit juice 7% 16.0075 ex 2009 30 31 Citrus fruit juices (excluding lemon juices) containing added sugar 13% 16.0077 ex 2009 30 39 Citrus fruit juices (excluding lemon juices) not containing added sugar 13% 16.0079 ex 2009 80 80 Fruit falling within codes 0801 , 0803 , 0804 (excluding figs), 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10 , 0810 40 50 , 0810 40 90 , 0810 90 10 and 0810 90 90 8% 16.0081 ex 2009 80 80 Other fruit and vegetable juices, containing addedsugar, excluding apricot and peach juices 17% 16.0083 ex 2009 80 95 ex 2009 80 99 Juice of fruit of the species Vaccinium macrocarpon Of fruit falling within codes 0801 , 0803 , 0804 (excluding figs) 0807 20 00 , 0810 20 90, 0810 30 90 , 0810 40 10, 0810 40 50 , 0810 40 90 , 0810 90 10 and 0810 90 90 8% 16.0085 ex 2009 80 99 Other, excluding apricot and peach juices 18% 16.0087 ex 2009 90 51 Mixtures of juices of a value exceeding ECU 30 per 100 kg net weight , excluding mixtures containing, either separately or together, over 25 % of grape citrus fruit , pineapple, apple , pear apple, pear, tomato, apricot or peach juice containing added sugar 17% No L 366 /28 Official Journal of the European Communities 15 . 12 . 89 Order No CN code Description Rate of duty 16.0089 ex 2009 90 59 Other 18% 16.0095 2009 30 91 Juice of any other single citrus fruit :  With an added sugar content exceeding 30% by weight 14% 16.0097 2009 30 95  With an added sugar content not exceeding 30 % by weight 14% 16.0099 ex 2009 30 99 Other, not containing added sugar 15% 16.0101 ex 2009 80 91 ex 2009 80 85 Other fruit and vegetable juices with an added sugar content exceeding 30% by weight:  Fruit falling within codes 0801 , 0803 , 0804 (excluding figs), 0807 20 00, 0810 20 90 , 0810 30 90, 0810 40 10 , 0810 40 50 , 0810 40 90, 0810 90 10 and 0810 90 90 8% + AGR 16.0103 ex 2009 80 85 Other , excluding apricot and peach juices 17% + AGR 16.0105 ex 2009 80 93 Other fruit and vegetable juices with an added sugar content of 30% or less , by weight:  Fruit falling within codes 0801 , 0803 , 0804 (excluding figs), 0807 20 00 , 0810 20 90, 0810 30 90 , 0810 40 10 , 0810 40 50, 0810 40 90, 0810 90 10 and 0810 90 90 8% 16.0107 ex 2009 80 93 Other, excluding apricot and peach juices 17% 16.0113 ex 2009 90 91 Mixtures of juices:  Of a value not exceeding ECU 30 per 100 kg net weight , excluding mixtures containing , either separately or together, over 25% of grape , citrus fruit , pineapple, apple, pear , tomato , apricot or peach juice with an added content exceeding 30% by weight 17% + AGR 16.0115 ex 2009 90 93 With an added sugar content not exceeding 30 % by weight 17% 16.0117 ex 2009 90 99 Not containing added sugar 18% 16.0119 2102 10 31 210210 39 Bakers' yeast 4% + MOB 16.0123 2301 20 00  Flours , meals and pellets , of fish or of crustaceans, molluscs or other aquatic invertebrates free Abbreviations: AGR: Levy MOB: Variable component 15 . 12 . 89 Official Journal of the European Communities No L 366 / 29 Tanc codes Order No CN code Taric code Order No CN code Taric code 16.0005 ex 0208 90 30 0208 90 30 » 10 16.0071 ex 2009 80 32 ex 2009 80 34 2009 80 32 * 00 2009 80 34 * 20 * 9016.0023 ex 0603 90 00 0603 9000 » 10 16.0025 ex 0603 90 00 0603 90 00 * 20 16.0075 ex 2009 30 31 2009 30 31 » 90 16.0029 ex 0709 90 90 0709 90 90 * 21 * 22 16.0077 ex 2009 30 39 2009 30 39 » 90 16.0079 ex 2009 80 80 2009 80 80 » 10 16.0031 ex 0710 80 90 0710 80 90 * 10 16.0081 ex 2009 80 80 2009 80 80 * 30 * 9016.0033 ex 0711 90 70 0711 90 70 * 10 16.0035 ex 0712 90 90 0712 90 90 * 40 16.0083 ex 2009 80 99 2009 80 99 * 10 16.0037 ex 0712 90 90 0712 90 90 * 30 16.0085 ex 2009 80 99 2009 80 99 » 30 » 90 16.0039 ex 0810 90 80 0810 90 80 » 70 16.0087 ex 2009 90 51 2009 90 51 * 90 16.0045 ex 1602 90 31 1602 90 31 * 10 16.0089 ex 2009 90 59 2009 90 59 * 90 16.0047 ex 1602 90 31 1602 90 31 » 20 16.0099 ex 2009 30 99 2009 30 99 * 10 » 9016.0049 ex 1602 50 90 1602 50 90 * 10 16.0051 ex 1602 90 71 ex 1602 90 79 1602 90 71 * 10 1602 90 79 * 10 16.0101 ex 2009 80 83 ex 2009 80 85 2009 80 83 » 00 2009 80 85 * 30 16.0053 ex 1602 90 71 ex 1602 90 79 1602 90 71 * 20 1602 90 79 * 20 16.0103 ex 2009 80 85 2009 80 85 » 20 * 90 16.0059 ex 2004 90 99 2004 90 99 * 30 16.0105 ex 2009 80 93 2009 80 93 * 10 16.0061 ex 2004 90 30 2004 90 30 * 10 16.0107 ex 2009 80 93 2009 80 93 * 30 * 90 16.0063 ex 2004 90 30 2004 90 30 » 20 16.0113 ex 2009 90 91 2009 90 91 * 91 » 99 16.0065 ex 2004 90 99 ex 2005 90 90 2004 90 99 » 40 2005 90 90 * 30 16.0115 ex 2009 90 93 2009 90 93 » 90 16.0067 ex 2009 80 39 2009 80 39 * 20 16.0117 ex 2009 90 99 2009 90 99 » 90 16.0069 ex 2009 80 39 2009 80 39 * 10